 Case: 1:18-cr-00035 Document #: 182 Filed: 03/06/20 Page 1 of 1 PageID #:1474

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

UNITED STATES OF AMERICA
                                          Plaintiff,
v.                                                         Case No.: 1:18−cr−00035
                                                           Honorable John J. Tharp Jr.
James Vorley, et al.
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, March 6, 2020:


       MINUTE entry before the Honorable John J. Tharp, Jr: The government's
unopposed motion for leave to file a response in excess of 15 pages [180] is granted. No
appearance on the motion is required. The government's response to the motion to compel
may be 25 pages. Mailed notice (vcf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
